OPINION OF THE COURT
SILER, Circuit Judge.
Appellant, Eddy Lora, entered into a plea agreement with the Government, whereby he agreed to plead guilty to illegal re-entry after deportation. The District Court sentenced him to 52 months’ incarceration, a three-year term of supervised release upon release from the custody of the Bureau of Prisons, and a special assessment of $100. We will affirm.
*178Because we write exclusively for the parties who are familiar with the facts and the proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Lora’s appointed counsel has examined the record, concluded that there are no non-frivolous issues for review, and has requested permission to withdraw.
We, too, have thoroughly examined the record and can find no non-frivolous issues to be raised in this appeal. Hence, we will affirm the judgment of the District Court and grant counsel’s motion to withdraw.